Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2 are pending.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lili Chen Reg. No. 60780 on 4/7/2022.

The application has been amended as follows:

1 (Currently Amended) A method for analyzing a magnetic detection blind zone, comprising the following steps:

a, establishing a complete magnetic detection model to calculate position and magnetic moment of a magnetic target as detected by a magnetic gradiometer comprising
multiple magnetic sensors, which comprises the steps of: 1) establishing a magnetic

target model based on magnetic dipole model to obtain a magnetic field BO generated

only by the magnetic target; 2) superposing a noise signal generated by the noise model


No(, 2 )
onto the magnetic field
BO to obtain a superposed magnetic field
Br ; 3)


establishing a magnetic sensor model based on the sensitivity of the magnetic sensors and

using the magnetic sensor model to perform data processing on the magnetic field Br  to


obtain [[an]] output values of the magnetic sensors,
BS ; 4) establishing a tensor model


based on the structure of the magnetic gradiometer that is used for the magnetic detection


and using BS
as [[an]] inputs for the tensor model data processing to obtain an output


value of the magnetic gradiometer, G ; 5) establishing an inversion model based on the

magnetic detection method and using G as an input for the inversion model data processing to obtain calculated position and magnetic moment of the magnetic target;
b, establishing a direction-attitude-sphere model of the magnetic target to represent the entire zone of all possible positions and attitudes of the magnetic target, wherein the

 
attitude of the magnetic target is represented by its unit magnetic moment vector m0 , the

direction of the magnetic target is represented by its unit position vector r0 , and an


 
included angle between m0


and r0
is  , wherein a direction-sphere is formed by making


r0 cover the entire direction-sphere, wherein for each r0 , there is an attitude-sphere
 
formed by making m0 cover the entire attitude-sphere, and wherein the coordinate

system of the direction-sphere coincides with the coordinate system of the magnetic

gradiometer, and the axis z ' of the coordinate system of the attitude-sphere and r0 are

aligned on the same straight line;


    PNG
    media_image1.png
    200
    1380
    media_image1.png
    Greyscale
c, dividing the surface of the direction-attitude-sphere into meshes of an equal size so that each detection condition is represented with equal probability, and expanding the meshes into a plane layered according to their latitude, wherein N is the number of meshing layers, i and j are the number of meshing row and meshing column, respectively, and wherein the latitude (La(i,j)) and the longitude (Lo(i,j)) of a mesh with the mesh row number of i and the mesh column number of j are given by the following formula:

d, calculating detection success rates based on the magnetic detection model, the direction-attitude-sphere model and the meshing method for different meshing layers N and selecting the smallest meshing layer N when the detection success rates tend to be stable; and
e, building a distribution map of the magnetic detection blind zone based on the magnetic detection model, the direction-attitude-sphere model and a selected meshing


layer N, and analyzing the distribution map of the magnetic detection blind zone to obtain a distribution rule of the magnetic detection blind zone.

Reasons for Allowance

 Claims 1-2 are allowed.

Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a method for analyzing a magnetic detection blind zone, comprising the following steps: “dividing the surface of the direction-attitude-sphere into meshes of an equal size so that each detection condition is represented with equal probability, and expanding the meshes into a plane layered according to their latitude, wherein N is the number of meshing layers, i and j are the number of meshing row and meshing column, respectively, and wherein the latitude (La(i,j)) and the longitude (Lo(i,j)) of a mesh with the mesh row number of i and the mesh column number of j are given by the following formula:

d, calculating detection success rates based on the magnetic detection model, the direction-attitude-sphere model and the meshing method for different meshing layers N and selecting the smallest meshing layer N when the detection success rates tend to be stable; and
e, building a distribution map of the magnetic detection blind zone based on the magnetic detection model, the direction-attitude-sphere model and a selected meshing


layer N, and analyzing the distribution map of the magnetic detection blind zone to obtain a distribution rule of the magnetic detection blind zone”in combination with all the other elements of claim 1.
 Regarding claim 2 is allowed as they are dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868